J-S76012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TROY COLEMAN                               :
                                               :   No. 3276 EDA 2016
                       Appellant               :

                 Appeal from the PCRA Order September 19, 2016
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0505261-1990
                                           CP-51-CR-0920731-1990


BEFORE:       PANELLA, J., STABILE, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                                 FILED APRIL 18, 2018

        Troy Coleman appeals pro se from the order dismissing his petition

pursuant to the Post Conviction Relief Act (“PCRA”). He argues the PCRA court

erred in finding he failed to establish an exception to the PCRA’s time-bar. We

affirm.

          A jury convicted Coleman of, among other crimes, murder of the second

degree for killing Kevin Jones. The court sentenced Coleman to life in prison

for this conviction. In this, his third PCRA petition, Coleman argues a primary

Commonwealth witness, Darren Johnson, has recanted his testimony. The




____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S76012-17


PCRA court found this recantation did not satisfy any of the exceptions to the

PCRA’s time-bar, and Coleman filed this timely appeal.

      We review an order dismissing a petition under the PCRA by examining

whether the court’s determination is supported by the evidence of record and

is free of legal error. See Commonwealth v. Halley, 870 A.2d 795, 799 n.2

(Pa. 2005).

      The timeliness of a PCRA petition is jurisdictional. See Commonwealth

v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013). Generally, a petition for

relief under the PCRA, including a second or subsequent petition, must be filed

within one year of the date the judgment is final unless the petition alleges,

and the petitioner proves, an exception to the timeliness requirement. See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii). A PCRA petition invoking one of these statutory

“exceptions must be filed within sixty days of the date the claims could have

been presented.” Hernandez, 79 A.3d at 652 (citing 42 Pa.C.S.A. §

9545(b)(2)).

      Coleman’s petition is clearly facially untimely, as his previous petition

was dismissed on timeliness grounds. See Commonwealth v. Coleman, 119

EDA 2012 (Pa. Super., filed 4/30/13) (unpublished memorandum). He does

not argue otherwise in his brief, but contends that timeliness exceptions apply.

      In his first issue, Coleman claims the court erred in finding he had not

established the application of the newly discovered evidence exception, §

9545(b)(1)(ii). The basis of his claim is Johnson’s recantation.


                                     -2-
J-S76012-17


      Coleman raised the same claim in his first PCRA petition, filed in 1997,

and then again in his second PCRA petition, filed in 2006. See Coleman, 119

EDA 2012, at 7. Upon reviewing the dismissal of Coleman’s second petition,

this Court noted that a new affidavit from Johnson did not satisfy the “newly-

discovered facts” exception to the PCRA’s time-bar, as it was “merely another

conduit for the same claim [Coleman] presented in 1998.” Id., at 8 (citation

omitted).

      Coleman now argues that a DVD recording of Johnson’s recantation

satisfies the “newly discovered facts” exception. Once again, however, the

DVD is merely another conduit for the same old claim that Johnson perjured

himself at Coleman’s trial. Thus, it is a “newly discovered or newly willing

source for previously known facts,” and cannot qualify as newly discovered

evidence. Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008)

(citation omitted).

      Coleman also argues Johnson’s recantation satisfies the government

interference exception to the PCRA’s time-bar, § 9545(b)(1)(i). The basis for

this claim is that “Johnson was threatened with criminal prosecution if he took

the stand and revealed the information in his then affidavit” during hearings

on Coleman’s first PCRA petition. Appellant’s Brief, at 13. Coleman already

litigated this issue and lost. See Coleman, 119 EDA 2012, at 10. It therefore

cannot form the basis for relief now. See 42 Pa.C.S.A. § 9544(a)(3).




                                     -3-
J-S76012-17


      As Coleman has failed to establish any error on the part of the PCRA

court, we affirm the order dismissing his petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/18




                                     -4-